
	
		II
		112th CONGRESS
		1st Session
		S. 1432
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  exception from the 10-percent penalty for early withdrawals from governmental
		  plans for Federal and State qualified public safety employees.
	
	
		1.Modification of exception
			 from 10-percent early withdrawal penalty for Federal and State public safety
			 employees
			(a)Repeal of
			 restriction to defined benefit plansSubparagraph (A) of section 72(t)(10)(A) of
			 the Internal Revenue Code of 1986 is amended by striking which is a
			 defined benefit plan.
			(b)Inclusion of
			 Federal employeesSubparagraph (B) of section 72(t)(10) of such
			 Code is amended to read as follows:
				
					(B)Qualified public
				safety employeeFor purposes
				of this paragraph, the term qualified public safety employee means
				any employee of the Government of the United States, a State or political
				subdivision of a State, or any agency or instrumentality of any of the
				foregoing who provides police protection, firefighting services, or emergency
				medical services for any area within the jurisdiction of the Government of the
				United States, or such State or political subdivision, as the case may
				be.
					.
			(c)Application to
			 annuities commencing before the Pension Protection Act of
			 2006Paragraph (10) of section 72(t) is amended by adding at the
			 end the following new subparagraph:
				
					(C)Transitional
				rule for annuitiesParagraph
				(4) shall not apply to any modification to a series of substantially equal
				periodic payments which are made with respect to a qualified public safety
				employee if such series of payments commenced—
						(i)before the date of
				the enactment of the Pension Protection Act of 2006, and
						(ii)after such
				qualified public safety employee’s separation from service after attainment of
				age
				50.
						.
			(d)Effective
			 dates
				(1)In
			 generalThe amendments made by subsections (a) and (b) shall
			 apply to distributions made after the date of the enactment of the Pension
			 Protection Act of 2006.
				(2)Transitional
			 rule for annuitiesThe amendment made by subsection (c) shall
			 apply to modifications made after the date of the enactment of the Pension
			 Protection Act of 2006.
				
